B. F. SAFFOLD, J.
Tbe consideration of tbe note sued on was tbe hire of slaves for tbe year 1863.
Tbe description of tbe slaves, and tbe character of tbe labor performed by them during that year, having been *530sufficiently ascertained by other testimony, Richard H. Lee •was examined by the plaintiff, without objection, touching the value of their services in lawful money. He estimated it at $400; but said they would not have hired for anything in United States currency at that time. There was none then in circulation in the country. On cross-examination, he was asked how he arrived at his opinion, but the plaintiff objecting to the question, the court refused to allow him to answer. This ruling is assigned as error.
The question was too indefinite. It called for every fact in the knowledge of the witness, and every process of his mind, relating to the matter. His competency to testify was not objected to by the defendant. Nor was it objected that sufficient facts upon which he might form a correct opinion were not given in evidence.
The action of the court on the questions to which the first and second assignments of error refer, does not seem to have been excepted to on the trial.
The judgment is affirmed.
Note by Reporter. — After the rendition of the judgment of affirmance in this case, and on a succeeding day of the term, appellant moved to set aside the judgment rendered by this court, on the ground that the appellee, since the appeal, but before the rendition of judgment, had become a bankrupt. It is not clear from the motion, whether the bankruptcy occurred before or after the submission of the cause, and the bankruptcy was suggested on information and belief. The opinion of the court overruling the motion was delivered by
SAFFOLD, J.
The appellant alleges the bankruptcy of the appellee, on information and belief only. This is not such evidence of the fact of his bankruptcy as will justify any action of this court in the matter.
If the bankruptcy occurred after the submission of the cause, the judgment would not be set aside, but would be rendered as of the date of the submission.
The motion is denied.